United States Court of Appeals
                                                                           Fifth Circuit

                                                                        FILED
                  IN THE UNITED STATES COURT OF APPEALS               April 27, 2005
                          FOR THE FIFTH CIRCUIT                 Charles R. Fulbruge III
                          _____________________
                                                                        Clerk
                               No. 04-51154
                          _____________________

UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
JUAN GABRIEL ARGUMEDO-CARDIEL
                   Defendant - Appellant



                          ---------------------
          Appeal from the United States District Court for the
                   Western District of Texas, El Paso
                             3:04-CR-1463-DB
                          ---------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that appellee’s unopposed motion to vacate the

sentence is GRANTED.

      IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand case to the United States District Court for the Western

District of Texas, El Paso Division for resentencing is GRANTED.

      IT IS FURTHER ORDERED that appellee’s unopposed motion to

extend time to file appellee’s brief until 14 days from the



      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Court’s denial   of   appellee’s   motion   to   vacate   and   remand   is

DISMISSED as moot.